             Case 5:19-cv-04529-JLS Document 1 Filed 09/30/19 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

INTERNATIONAL BROTHERHOOD OF                       CNIL ACTION
ELECTRICAL WORKERS LOCAL I.INION                   NO.
NO. 126 HEALTH AND WELFARE TRUST
FUND
3455 Germantown Pike
Collegeville, PA 19426,
       and
INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS LOCAL I.INION
NO. 126 RETIREMENT PLAN TRUST FUND
3455 Germantown Pike
Collegeville, PA 19426,
       and
INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS LOCAL LTNION
NO. 126 OCCUPATIONAL SAFETY, HEALTH
AND EDUCATION TRUST FUND
3455 Germantown Pike
Collegeville, PA 19426,
       and
INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS LOCAL LTNION
NO. 126 NORTHEAST APPRENTICESHIP AND
TRAINING TRUST FUND
3455 Germantown Pike
Collegeville, PA 19426,
       and
NATIONAL ELECTRICAL BENEFIT FUND
2400 Research Boulevard, Suite 500
Rockville, MD 20850,
       and
INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS LOCAL
UNION I26, AFL-CIO,
3455 Germantown Pike
Collegeville, PA 19426,

                      Plaintiffs,
             Case 5:19-cv-04529-JLS Document 1 Filed 09/30/19 Page 2 of 9



SM KARCH, LLC
4224 Gradwohl Switch Road
Easton, PA 18045,

                       Defendant.

                                        COMPLAINT
        This is an action to compel cooperation with a payroll audit pursuant to the Employee

Retirement Income Security Act, as amended (hereinafter "ERISA"), 29 U.S.C. $1001 et. seq.,

and the Labor Management Relations      Act of 1947, as amended (hereinafter "LMRA"), 29 U.S.C.

$185 et. seq.




JURISDICTION AND VENUE

        1.      The jurisdiction of this Court is invoked pursuant   to $502(a)(3)(B), (d)(l) and (f1

and $a301(axl), (b) and (c) of ERIS   A,29 U.S.C. $$1132 (a)(3)(B), (dX1) and (fl and 91451(a)(1),

(b) and (c), respectively, and $301(a) of the LMRA,29 U.S.C. $185(a).




       2.       This Court is one of proper venue under ERISA $$a502(e)(2) and 4301(d),29

U.S.C. $$1132(e)(2) and lasl(d); LMRA $301(c),29 U.S.C. $18s(c); and 28 U.S.C. 91391, as

the Plaintiffs' offices are located in the Eastern District of Pennsylvania.




PARTIES

       3.       At all times relevant hereto, Plaintiffs   International Brotherhood   of Electrical
Workers Local Union No. 126 Health and Welfare Trust Fund (hereinafter the "Health Fund"),

Intemational Brotherhood of Electrical Workers Local UnionNo. 126 Retirement Plan Trust Fund


                                                  2
            Case 5:19-cv-04529-JLS Document 1 Filed 09/30/19 Page 3 of 9



(hereinafter the "Retirement Fund"), Intemational Brotherhood of Electrical Workers Local Union

126 Occupational Safety, Health and Education Trust Fund (hereinafter the "OSHE Fund"), and

Intemational Brotherhood of Electrical Workers Local Union No. 126 Northeast Apprenticeship

and Training Trust Fund (hereinafter the "NEAT Fund") (collectively the "Local Funds") are

"multi-employer plans" and "employee benefit plans" within the meaning of Section 3(2) and (3)

of ERISA, 29 U.S.C. $1002(2) and (3), which are respectively maintained for the purpose of

providing health, retirement, training, and education conceming occupational safety and related

benefits to eligible participants and are trust funds established and maintained pursuant to section

302(c)(5) of the   LMRA.   The Local Funds qualiff to commence this action pusuant to section

502(d)(1) of ERISA, 29 U.S.C. $1132(dX1), and maintain their principal places of business at

3455 Germantown Pike, Collegeville, Pennsylvania 19426.

       4.      At all times relevant hereto, the National Electrical Benefit Fund (hereinafter the

'NEBF')   is a multiemployer employee pension benefit plan within the meaning of Section 3(2)    of

ERISA, 29 U.S.C. $1002(2), that has been established pursuant to an agreement entered into

between the Intemational Brotherhood      of Electrical Workers    (hereinafter "IBEW") and the

National Electrical Contractors Association. The NEBF maintains an office at 2400 Research

Boulevard, Suite 500, Rockville, MD 20850.

       5.      At all times relevant hereto, Plaintiff Local Union No. 126 of The Intemational

Brotherhood   of Electrical Workers, AFL-CIO (hereinafter the "Union") is an unincorporated

association commonly referred to as a labor union, and is the exclusive representative for the

purposes of collective bargaining of the employees of Defendant SM Karch,       LLC who is and/or

was employed in an industry affecting interstate commerce within the meaning of 29 U.S.C.
              Case 5:19-cv-04529-JLS Document 1 Filed 09/30/19 Page 4 of 9



"152(5), (6) and (7), 185(a) and 1002 (4), (1 1), and (12). The Union maintains its principal place

ofbusiness at 3455 Germantown Pike, Collegeville, Pennsylvania 19426.

         6.       Defendant, SM Karch, LLC (hereinafter the "Contributing Employer"), is an

employer in an industry affecting commerce within the meaning of section 3(5), (11) and (12)    of

ERISA, 29 U.S.C. $$1102(5), (11) and (12), and an "employer" within the meaning of section

301(a) of the LMRA, 29 U.S.C. $185(a) with a place of business located at 473 Old Airport Road

#4, New Castle, Delavtare 19720.




BACKGROUND

         7.       The Contributing Employer adopted and agreed to be bound by the Commercial

Agreement between the National Electrical Contractors Association, Inc. and the Penn-Del-Jersey

Chapter of the National Electrical Contractors Association, Inc. effective between May 29,2017,

and May 31,2020 (hereinafter the    "CBA"). A true and correct copy of the CBA is attached hereto

as   Exhibit A.

         8.       Pursuant to the terms of the CBA, the Contributing Employer was obligated to

make full and timely payments to the Plaintiffs on a monthly basis on behalf of its employees

based upon the number     ofhours worked and/or the gross wages paid to such employees. Exhibit

A, at Article III, Section 3:10, Article XI, Section 11.10, and Articles XII through XIV (pp.5,26-

3s).

         9.       By agreeing to the CBA, the Contributing Employer adopted and agreed to       be

bound by the Trust Agreements that govem the Local Funds and the NEBF (collectively the




                                                4
             Case 5:19-cv-04529-JLS Document 1 Filed 09/30/19 Page 5 of 9



"Funds"). Exhibit A, at Article XII, Section 12:1, Article XIV, Section 14:2, Article XIV, Section

14:3 (pp. 26,28-29).




                                      CAUSE OF ACTION

        10.     The above paragraphs are incorporated herein by reference as though duly set forth

at length.

        11.     The Trust Agreements of the Funds require the Employer to produce on demand

documents necessary     for the Funds to determine that the correct number of hours and
compensation paid to employees were reported properly.

        12.     In addition, the Local Funds and Union have promulgated a Policy for Collection

of Delinquent Contributions, Payroll Audits, Refund of Mistaken Contributions, and Bonding

("Delinquency Policy") which requires contributing employers to be subject to periodic payroll

audits to determine whether the correct number of hours and amount         of   compensation were

reported to the Funds and Union and to assure that the correct contributions were paid. A true and

correct copy ofthe Delinquency Policy is attached hereto as Exhibit B.

        13.     Pursuant   to their right to   conduct   a payroll audit under the various Trust
Agreements and under the Delinquency Policy, the Plaintiffs retained Novak Francella, LLC, a

public accounting firm, to conduct periodic independent audits of its contributing employers.

        14.     On December 20,2018, Patricia C. Baker, an auditor from Novak Francella, LLC,

sent a letter to the Contributing Employer and requested access to the books and records necessary

to conduct a payroll audit for the period between January 1, 2016, and December 31, 2018. The

December 20 letter listed all of the records Ms. Baker would need to review for that audit. A true



                                                  5
             Case 5:19-cv-04529-JLS Document 1 Filed 09/30/19 Page 6 of 9



and correct copy   ofthe December 20, 2018 letter is attached hereto as Exhibit C.

        15.      The Contributing Employer agreed to allow Ms. Baker to come to their office to

review the records for the audit on February 13,2019,listing again the records that would need to

be reviewed for the audit.   A true and correct copy ofthe February 5,2019 letter confirming the

appointment is attached hereto as Exhibit D.

        16.      The February l3 appointment was subsequently rescheduled for    F   ebruary 14,2019.

A true and correct copy of the February 13,2019 through April 10,2019 email              exchange is

attached hereto as Exhibit E. See Exhibit E, at p. 3.

        17   .   On February 14, 2019, Ms. Baker reviewed some of the records listed in the

December 20,2018 and February 5,2019 letter. At the conclusion of the visit, she explained to

the Contributing Employer the records that she still needed to review to complete the audit. That

discussion, including the list of materials Ms. Baker still needed to review, was confirmed by email

later on February 14,2019. Exhibit E, at p. 2.

        18.      Thereafter the Contributing Employer faxed some, but not all, of the outstanding

records listed in the February 14,2019 email, to Ms. Baker. On February      20,2019, Ms. Baker

acknowledged receipt ofthose records and noted that she still needed the other outstanding records.

Exhibit E, at p. L

       19.       Later on February 20, 2019, Shawn Karch, owner of the Contributing Employer,

replied to Ms. Baker that he would "check on it." Exhibit E, at p.   l.

       20.       No further records were provided to Ms. Baker by the Contributing Employer.

       21.       On April 8,2019, Ms. Baker sent another email to Mr. Karch, reminding him that

she needed the records that remained outstanding for the audit. The email further stated    that'1f I
             Case 5:19-cv-04529-JLS Document 1 Filed 09/30/19 Page 7 of 9



don't get a date on when I can expect the remaining information before the end ofthe week, I will

have to inform the funds that    I am unable to complete this compliance review and then attomeys

will   get involved." Exhibit E, at p. 1.

          22.     On April 10,2019, Mr. Karch replied to Ms. Baker's email saying: "Thanks for

reminding me Pat! It got off my radar. I'm on it." Exhibit E, at p.   1.


          23.     The Contributing Employer did not communicate further with Ms. Baker, nor has

it supplied to remaining records necessary for the payroll audit.

          24.     On April 23,2019, Plaintiffs, by and though their counsel, sent a letter to the

Contributing Employer advising         it of the Plaintiffs' right to conduct the payroll    audit and

demanding that the Employer provide the auditors with immediate access to the records Ms. Baker

sought to complete the audit. A true and correct copy ofthe   April 23, 2018 letter is attached hereto

as   Exhibit F-

          25.     The Contributing Employer failed and refused to respond to the April 23 letter.

          26.     On May 30,2019, Plaintiffs, by and through their counsel, sent a second letter to

the Contributing Employer marked "Final Warning" and again demanded that the Employer

provide the auditors with immediate access to the records Ms. Baker sought to complete the audit.

A true and correct copy of the May 30,2019letter is attached hereto        as   Exhibit G.

          27.     The Contributing Employer failed and refused to respond to the May 30, 2019

letter.

          28.     The Contributing Employer's books and financial records, including still

outstanding records listing in Ms. Baker's emails, are the only method to review whether the

Employer reported the correct hours and made the correct contributions for the period from January
            Case 5:19-cv-04529-JLS Document 1 Filed 09/30/19 Page 8 of 9



1, 2016, through December 31, 2018.


        29.       The Contributing Employer's financial books and records are in the exclusive

control of the Contributing Employer.

        30.       The potential hardships to the Contributing Employer by an order requiring the

Contributing Employer to grant the auditors access are outweighed by the Plaintiffs' interests in

assuring that the Contributing Employer has        fulfilled its contractual and statutory obligations to

the Plaintiffs.

        31.       There is no adequate remedy at law.

        32.       All conditions precedent to equitable reliefhave been satisfied.


WHEREFORE, Plaintiffs ask that the Court:

                  (   1)   Enter an order requiring the Employer to provide the Plaintiffs' auditors
                           access to all necessary information to complete a   payroll audit ofthe
                           period from January 1,2016, through December 31,2018;


                  (2)      Retain jurisdiction to enterjudgment for any contributions found due and

                           owing as a result of the audit;


                  (3)      Enterjudgment in favor ofthe Plaintiffs and against the Employer for
                           attomeys' fees and costs pursuant to ERISA, 29 U.S.C. Section
                           1132(g)(2)(D); and


                  (4)      Grant any other further reliefthe court findsjust and proper.




                                                     8
          Case 5:19-cv-04529-JLS Document 1 Filed 09/30/19 Page 9 of 9



                                           CLEARY, JOSEM & TRIGIANI, LLP



                                                       T. JO6EM, ESQUIRE
                                           ipffiuy E. MEYER, ESeUIRE
                                           Constitution Place
                                           325 Chestnut Street
                                           Philadelphia, PA 19106
                                           (2ts) 73s-909e

Dated: September 27, 2019




                                       9
